UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 2, 2011 Commission file number 1-12551 CENVEO, INC. (Exact name of Registrant as specified in its charter.) COLORADO 84-1250533 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE CANTERBURY GREEN STAMFORD, CT (Address of principal executive offices) (Zip Code) 203-595-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 6, 2011 the registrant had 62,788,130 shares of common stock outstanding. CENVEO, INC. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM10-Q For the quarterly period ended April 2, 2011 Page No. PART I—FINANCIAL INFORMATION Item 1: Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of April 2, 2011 and January 1, 2011 2 Condensed Consolidated Statements of Operations for the three months ended April 2, 2011 and April 3, 2010 3 Condensed Consolidated Statements of Cash Flows for the three months ended April 2, 2011 and April 3, 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3: Quantitative and Qualitative Disclosure About Market Risk 37 Item 4: Controls and Procedures 37 PART II—OTHER INFORMATION Item 1: Legal Proceedings 38 Item 1A: Risk Factors 38 Item 6: Exhibits 38 Signatures 43 1 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENVEO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) April 2, 2011 January 1, 2011 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid and other current assets Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Other assets, net Total assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued compensation and related liabilities Other current liabilities Total current liabilities Long-term debt Other liabilities Commitments and contingencies Shareholders’ deficit: Preferred stock − − Common stock Paid-in capital Retained deficit (661,498 ) (664,282 ) Accumulated other comprehensive loss (17,946 ) (20,283 ) Total shareholders’ deficit (333,533 ) (341,331 ) Total liabilities and shareholders’ deficit $ $ See notes to condensed consolidated financial statements. 2 CENVEO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended April 2, 2011 April 3, 2010 Net sales $ $ Cost of sales Selling, general and administrative expenses Amortization of intangible assets Restructuring and impairment charges Operating income Gain on bargain purchase (10,539 ) — Interest expense, net Loss on early extinguishment of debt — Other expense, net Income (loss) from continuing operations before income taxes (20,748 ) Income tax benefit (501 ) (9,727 ) Income (loss) from continuing operations (11,021 ) Loss from discontinued operations, net of taxes — (87 ) Net income (loss) $ $ ) Income (loss) per share – basic and diluted: Continuing operations $ $ ) Discontinued operations — — Net income (loss) $ $ ) Weighted average shares: Basic Diluted See notes to condensed consolidated financial statements. 3 CENVEO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended April 2, 2011 April 3, 2010 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Loss from discontinued operations, net of taxes — 87 Depreciation and amortization, excluding non-cash interest expense, net Non-cash interest expense, net Loss on early extinguishment of debt — Stock-based compensation provision Non-cash restructuring and impairment charges, net of gain on sale Bargain purchase gain (10,539 ) — Deferred income taxes (1,889 ) (10,738 ) Gain on sale of assets (22 ) (771 ) Other non-cash charges Changes in operating assets and liabilities: Accounts receivable Inventories (5,534 ) (27 ) Accounts payable and accrued compensation and related liabilities (20,085 ) Other working capital changes (18,768 ) Other, net (3,122 ) Net cash (used in) provided by operating activities (5,525 ) Cash flows from investing activities: Cost of business acquisitions, net of cash acquired (55,261 ) (6,829 ) Capital expenditures (4,063 ) (2,969 ) Proceeds from sale of property, plant and equipment Net cash used in investing activities (56,406 ) (8,684 ) Cash flows from financing activities: Borrowings under revolving credit facility due 2014 — Proceeds from exercise of stock options Repayments of other long-term debt (1,511 ) (1,755 ) Repayment of term loan B due 2016 (950 ) — Proceeds from issuance of 8⅞% senior second lien notes — Repayment of term loans — (310,985 ) Repayments under revolving credit facility due 2012 — (22,500 ) Payment of refinancing or repurchase fees, redemption premiums and expenses — (13,009 ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents (7 ) Net (decrease) increase in cash and cash equivalents (40,231 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 4 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements (“financial statements”) of Cenveo, Inc. and subsidiaries (collectively, “Cenveo” or the “Company”) have been prepared in accordance with Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and, in the Company’s opinion, include all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of financial position as of April 2, 2011, and the results of operations and cash flows as of and for the three month periods ended April 2, 2011 and April 3, 2010. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to SEC rules. The results of operations for the three month period ended April 2, 2011 are generally not indicative of the results to be expected for any interim period or for the full year, primarily due to seasonality and restructuring, acquisition and debt related activities or transactions. The January 1, 2011 consolidated balance sheet has been derived from the audited consolidated financial statements at that date. These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 1, 2011 (“Form 10-K”) filed with the SEC. It is the Company’s practice to close its fiscal quarters on the Saturday closest to the last day of the calendar quarter. The reporting periods for the first quarter of 2011 and 2010 each consisted of 13 weeks. New Accounting Pronouncements Effective January 2, 2011, the Company adopted the remaining disclosure requirements of an accounting pronouncement that provides for certain disclosures relating to fair value measurements. This pronouncement requires additional disclosures regarding transfers between Levels 1, 2 and 3 of the fair value hierarchy of this pronouncement as well as a more detailed reconciliation of recurring Level 3 measurements. Certain disclosure requirements of this pronouncement were effective and adopted by the Company in the first quarter of 2010. The adoption of the remaining disclosure requirements of this pronouncement did not have a material impact on the Company’s financial statements. Effective January 2, 2011, the Company adopted an accounting pronouncement that updates existing disclosure requirements related to supplementary pro forma information for business combinations. Under the updated guidance, a public entity that presents comparative financial statements should disclose revenue and earnings of the combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period. The guidance also expands the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. This guidance became effective for the Company in the first quarter of 2011 and is applied prospectively to business combinations that have an acquisition date on or after January2, 2011. The adoption of this pronouncement did not have a material impact on the Company’s financial statements. 2. Acquisitions The Company accounts for business combinations under the provisions of the Business Combination Topic of the Financial Accounting Standards Board’s Accounting Standards Codification (“ASC”) 805.Acquisitions are accounted for by the acquisition method, and, accordingly, the assets and liabilities of the acquired businesses have been recorded at their estimated fair value on the acquisition date with the excess of the purchase price over their estimated fair value recorded as goodwill. In the event the estimated fair value of the assets and liabilities acquired exceeds the purchase price paid, a bargain purchase gain is recorded in the statement of operations. Acquisition-related costs are expensed as incurred and are included in selling, general and administrative expenses of the Company’s condensed consolidated statement of operations were $3.5 million and $0.5 million for the three months ended April 2, 2011 and April 3, 2010, respectively. 5 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) Envelope Product Group On February 1, 2011, the Company acquired the assets of MeadWestvaco Corporation’s Envelope Product Group (“EPG”). EPG manufactures and distributes envelope products for the billing, financial and direct mail markets and had approximately 900 employees in the United States. Prior to the acquisition, EPG had annual net sales of approximately $240 million. The Company believes EPG will further strengthen its existing envelope operations and will provide for manufacturing efficiencies given EPG’s unique asset base and geographic overlap of facilities that exists between EPG and the Company’s existing envelope operations. EPG was assigned to the Company’s envelopes, forms and labels segment. The preliminary purchase price was approximately $55.6 million, subject to a customary post closing working capital provision, and was preliminarily allocated to the tangible and identifiable assets acquired and liabilities assumed based on their estimated fair values at their acquisition date. The EPG acquisition preliminarily resulted in a bargain purchase gain of approximately $10.5 million, which was recognized in the Company’s condensed consolidated statement of operations. Prior to the recognition of the bargain purchase gain, the Company reassessed the preliminary fair value of assets acquired and liabilities assumed in the acquisition. The Company believes it was able to acquire EPG for less than the fair value of its net assets due to its recent operating results and its parent company’s willingness to sell the EPG assets given its desire to exit a non-core business. The acquired identifiable intangible assets relate to: (i) a trade name of $1.0 million, which is being amortized over its estimated useful life of 10 years and (ii) a patent of $0.5 million, which is being amortized over its estimated useful life of 15 years. Preliminary Purchase Price Allocation The following table summarizes the preliminary allocation of the purchase price of EPG to the assets acquired and liabilities assumed in the acquisition (in thousands): As of February 1, 2011 Accounts receivable, net $ Inventories Other current assets Property, plant and equipment Other intangible assets Other assets Total assets acquired Current liabilities Other liabilities Total liabilities assumed Net assets acquired Cost of EPG acquisition Gain on bargain purchase of EPG $ The preliminary fair values of property, plant and equipment and intangible assets associated with the EPG acquisition were determined to be Level 3 under the fair value hierarchy. Property, plant and equipment values were estimated based on discussions with machinery and equipment brokers, internal expertise related to the equipment and current marketplace conditions. The trade name and patent intangible assets were valued using a relief from royalty method based on future estimated revenues. The inputs used in the relief from royalty method include discount rates based on a weighted average cost of capital, growth and relief from royalty rates as well as an obsolescence factor. EPG’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from February 1, 2011 and are not included in 2010. Net sales of $41.4 million and operating income of $0.5 million are included in the Company’s condensed consolidated statement of operations for the three months ended April 2, 2011. 6 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) Unaudited Pro Forma Financial Information The following supplemental pro forma consolidated summary financial information of the Company for the three month periods ended April 2, 2011 and April 3, 2010 presented herein has been prepared by adjusting the historical data as set forth in its condensed consolidated statements of operations to give effect to the EPG acquisition as if it had been made as of January 3, 2010 (in thousands, except per share amounts): Three Months Ended Three Months Ended April 2, 2011 April 3, 2010 As Reported Pro Forma As Reported Pro Forma Net sales $ Operating income Income (loss) from continuing operations (1,739 ) (11,021 ) (10,437 ) Net income (loss) (1,739 ) (11,108 ) (10,524 ) Income (loss) per share – basic and diluted: Continuing operations $ $ ) $ ) $ ) Net income (loss) $ $ ) $ ) $ ) Weighted average shares: Basic Diluted The supplemental pro forma consolidated summary financial information is presented for comparative purposes only and does not purport to be indicative of the Company’s actual condensed consolidated results of operations had the EPG acquisition actually been consummated as of the beginning of the period noted above or of the Company’s expected future results of operations. The adjustments related to the EPG acquisition supplemental pro forma consolidated summary financial information above include the elimination of sales between the Company and EPG, removal of acquisition related expenses and bargain purchase gain related to the acquisition, an estimate of the interest expense related to the increased debt resulting from the EPG acquisition and an adjustment to the statutory income tax rate. In addition, the Company has performed its preliminary assessment of the purchase price allocation by identifying intangible assets and estimating the fairvalue of intangible and tangible assets, including a trade name, patent and property, plant and equipment for which pro forma adjustments have been made to depreciation and amortization expense related to these estimated fair values. Differences between the preliminary and final purchase price allocation could have a material impact on the supplemental pro forma consolidated summary financial information and the Company’s future results of operations and financial position. Gilbreth On November 29, 2010 the Company acquired the common stock of Impaxx, Inc., the sole owner of CMS Gilbreth Packaging Solutions, Inc. (“Gilbreth”), which had annual net sales of approximately $17.0 million prior to its acquisition by the Company. This acquisition expands the Company’s packaging platform to include shrink sleeve printing. Gilbreth focuses on manufacturing full body shrink sleeves and tamper evident neck bands, mainly in the food and beverage, pharmaceutical and neutraceutical markets. The total purchase price was approximately $18.7 million. The Gilbreth acquisition resulted in $5.2 million of goodwill, none of which is deductible for income tax purposes, and which was assigned entirely to the Company’s commercial printing segment. The acquired identifiable intangible assets relate to: (i) the Gilbreth trade name of $3.9 million, which is being amortized over its estimated useful life of 20 years and (ii) customer relationships of $3.1 million, which are being amortized over their estimated weighted average useful lives of 15 years. 7 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) Gilbreth’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from November 29, 2010.Pro forma results for the three month period ended April 3, 2010, assuming the acquisition of Gilbreth had been made on January 3, 2010, have not been presented since the effect would not be material. Glyph On May 31, 2010, the Company acquired all of the common stock of Glyph International and its subsidiaries (“Glyph”), which had annual net sales of approximately $9.0 million prior to its acquisition by the Company. Glyph is a leading provider of content solutions to publishers, with operations in Bangalore and New Delhi, India, and was acquired to further enhance the Company’s content management operations. Glyph specializes in full suite content production, from project management through editorial, composition, artwork, and XML creation. The total purchase price was $15.1 million, net of cash acquired of $2.3 million and was allocated to the tangible and identifiable assets acquired and liabilities assumed based on their estimated fair values at the acquisition date. The Glyph acquisition resulted in $9.5 million of goodwill, none of which is deductible for income tax purposes, and which was assigned entirely to the Company’s commercial printing segment. The acquired identifiable intangible assets relate to: (i) customer relationships of $3.1 million, which are being amortized over their weighted average useful lives of seven years, and (ii) a trade name of $0.4 million, which is being amortized over its useful life of four years. Glyph’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from June 1, 2010. Pro forma results for the three month period ended April 3, 2010, assuming the acquisition of Glyph had been made on January 3, 2010, have not been presented since the effect would not be material. Clixx On February 11, 2010, the Company acquired the assets of Clixx Direct Marketing Services, Inc. (“Clixx”), which had annual net sales of approximately $16.7 million prior to its acquisition by the Company. The acquisition of Clixx allows the Company’s Canadian operations an opportunity to provide certain customers with end-of-production capabilities. The total purchase price was allocated to the tangible and identifiable assets acquired and liabilities assumed based on their estimated fair values at the acquisition date. The Clixx acquisition resulted in $5.3 million of goodwill, all of which is deductible for income tax purposes, and was assigned entirely to the Company’s commercial printing segment. The acquired identifiable intangible asset relates to customer relationships of $1.3 million, which are being amortized over their weighted average useful lives of nine years. Clixx’s results of operations and cash flows are included in the Company’s consolidated statements of operations and cash flows from February 11, 2010. Pro forma results for the three month period ended April 3, 2010, assuming the acquisition of Clixx had been made on January 3, 2010, have not been presented since the effect would not be material. 3. Inventories Inventories by major category are as follows (in thousands): April 2, January 1, 2011 Raw materials $ $ Work in process Finished goods $ $ 8 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 4. Property, Plant and Equipment Property, plant and equipment are as follows (in thousands): April 2, January 1, 2011 Land and land improvements $ $ Buildings and building improvements Machinery and equipment Furniture and fixtures Construction in progress Accumulated depreciation (411,867 ) (402,082 ) $ $ Assets Held for Sale In connection with the Company’s cost savings, restructuring and integration plans, there are currently three owned properties that are available for sale, two of which relate to the Company’s commercial printing segment and one that relates to its envelopes, forms and labels segment. The Company has recorded these assets as available for sale in other assets, net on its condensed consolidated balance sheet and has presented them at their fair value less estimated cost to sell, which is approximately $8.3 million. In the first quarter of 2011, the Company sold a manufacturing facility related to its envelopes, forms and labels segment which was classified as available for sale for net proceeds of $1.7 million and it also sold certain manufacturing assets for net proceeds of $1.0 million. These assets were classified as available for sale and were recorded at their fair value less estimated cost to sell in the fourth quarter of 2010. 5. Goodwill and Other Intangible Assets The changes in the carrying amount of goodwill as of April 2, 2011 and January 1, 2011 by reportable segment are as follows (in thousands): Envelopes, Forms and Labels Commercial Printing Total Balance as of January 1, 2011 $ $ $ Acquisition — (373 ) (373 ) Foreign currency translation — Balance as of April 2, 2011 $ $ $ 9 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 5. Goodwill and Other Intangible Assets (Continued) Other intangible assets are as follows (in thousands): April 2, 2011 January 1, 2011 Weighted Average Remaining Amortization Period (Years) Gross Carrying Amount Impairment Charge Accumulated Amortization Net Carrying Amount Gross Carrying Amount Impairment Charge Accumulated Amortization Net Carrying Amount Intangible assets with determinable lives: Customer relationships 13 $ $ ) $ ) $ $ $ ) $ ) $ Trademarks and trade names 21 — ) — ) Patents 8 — ) — ) Non-compete agreements 2 — ) — ) Other 7 — ) — ) Intangible assets with indefinite lives: Trademarks ) — ) — Total $ $ ) $ ) $ $ $ ) $ ) $ Annual amortization expense of intangible assets for the next five years is estimated to be as follows (in thousands): Annual Estimated Expense $ 6. Long-Term Debt Long-term debt is as follows (in thousands): April 2, January 1, Revolving credit facility, due 2014 $ $ — 7⅞% senior subordinated notes, due 2013 8⅜% senior subordinated notes, due 2014 ($32.2 million outstanding principal amount as of April 2, 2011 and January 1, 2011) Term loan B, due 2016 ($379.1 million and $380.0 million outstanding principal amount as of April 2, 2011 and January 1, 2011, respectively) 10½% senior notes, due 2016 8⅞%senior second lien notes, due 2018 ($400.0 million outstanding principal amount as of April 2, 2011 and January 1, 2011) Other debt including capital leases Less current maturities (23,623 ) (10,098 ) Long-term debt $ $ 10 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 6. Long-Term Debt (Continued) The estimated fair value of the Company’s long-term debt was approximately $1.3 billion as of both April 2, 2011 and January 1, 2011. The fair value was determined by the Company to be Level 2 under the fair value hierarchy and was based upon review of interest rates on financing options available to the Company with similar terms and maturities. As of April 2, 2011, we were in compliance with all debt agreement covenants. Interest Rate Swaps From time to time the Company enters into interest rate swap agreements to hedge interest rate exposure of notional amounts of its floating rate debt. The Company’s hedges of interest rate risk were designated and documented at inception as cash flow hedges and are evaluated for effectiveness at least quarterly. As of the periods ended April 2, 2011 and January 1, 2011, the Company had $75.0 million and $200.0 million, respectively, of such interest rate swaps. During the first quarter of 2011, the Company redeemed $125.0 million notional amount of interest rate swaps. As of the period ended April 2, 2011, the Company had $75.0 million of de-designated interest rate swap agreements that have not yet been terminated, all of which are set to mature in the second quarter of 2011; however, the Company may terminate them at any time prior to their scheduled maturity date. Any ineffectiveness, as a result of these de-designations, is being marked-to-market through interest expense, net in the condensed consolidated statement of operations. The fair value of these de-designated swaps currently recorded in accumulated other comprehensive loss in the condensed consolidated balance sheets are being amortized to interest expense, net in the condensed consolidated statement of operations over the remaining life of each respective interest rate swap agreement. For the three months ended April 2, 2011 and April 3, 2010, income from ineffectiveness of $1.8 million and $0.4 million, respectively, and expense of $1.8 million and $0.5 million, respectively, relating to the amortization from accumulated other comprehensive loss (Note 12) was recorded in interest expense, net in the condensed consolidated statement of operations. The Company’s interest rate swaps are valued using discounted cash flows, as no quoted market prices exist for the specific instruments. The primary inputs to the valuation are maturity and interest rate yield curves, specifically three-month London Interbank Offered Rate, using commercially available market sources. The interest rate swaps are categorized as Level 2 under the fair value hierarchy. The table below presents the fair value of the Company’s interest rate swaps (in thousands): April 2, January 1, 2011 Current Liabilities: Interest Rate Swaps (ineffective) $ $ Extinguishments In connection with a refinancing in February 2010, the Company incurred a loss on early extinguishment of debt of $2.6 million, of which $1.5 million relates to fees paid to consenting lenders and $1.1 million relates to the write-off of previously unamortized debt issuance costs. 11 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 7. Commitments and Contingencies The Company is party to various legal actions that are ordinary and incidental to its business. While the outcome of pending legal actions cannot be predicted with certainty, management believes the outcome of these various proceedings will not have a material adverse effect on the Company’s condensed consolidated financial condition or results of operations. The Company is involved in certain environmental matters and has been designated as a potentially responsible party for certain hazardous waste sites. There have been no material changes related to these environmental matters and, based on information currently available, the Company believes that remediation of these environmental matters will not have a material adverse effect on the Company’s condensed consolidated financial condition or results of operations. The Company’s income, sales and use, and other tax returns are routinely subject to audit by various authorities. The Company believes that the resolution of any matters raised during such audits will not have a material adverse effect on the Company’s condensed consolidated financial position or its results of operations. 8.Fair Value Measurements Certain assets and liabilities of the Company are required to be recorded at fair value on either a recurring or non-recurring basis. Fair value is determined based on the exchange price that would be received for an asset or paid to transfer a liability in an orderly transaction between market participants. The fair value of the Company’s cash and cash equivalents, accounts receivable, net, current maturities of long-term debt and accounts payable approximate their carrying value due to their short term nature. On a recurring basis, the Company records its interest rate swap contracts (Note 6) and its pension and other postretirement plan assets at fair value. The table below presents carrying value and fair value of these assets and liabilities of the Company as of April 2, 2011 and January 1, 2011, respectively (in thousands): April 2, 2011 January 1, 2011 Carrying Value Fair Value Carrying Value Fair Value Cash and cash equivalents $ Accounts receivable, net Current maturities of long-term debt Accounts payable The Company is required, on a non-recurring basis, to adjust the carrying value of its long-lived assets held (Note 4) and goodwill and other intangible assets (Note 5). These assets are not measured at fair value on an ongoing basis; however, they are subject to fair value adjustments in certain circumstances, such as when there is evidence that impairment may exist. The Company also records the assets and liabilities assumed in its acquisitions (Note 2) at fair value. 12 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 9. Retirement Plans The components of the net periodic expense for the Company’s pension plans and other postretirement benefit plans are as follows (in thousands): Pension and Postretirement Plans Three Months Ended April 2, April 3, Service cost $ $ Interest cost Expected return on plan assets (4,089 ) (3,614 ) Net amortization and deferral (1 ) 1 Recognized net actuarial loss Net periodic expense $ $ Interest cost on projected benefit obligation includes $0.2 million related to the Company’s postretirement plans in each of the three months ended April 2, 2011 and April 3, 2010, respectively. For the three months ended April 2, 2011, the Company made contributions of $3.1 million to its pension plans and postretirement plans. The Company expects to contribute approximately $18.0 million to its pension plans and postretirement plans for the remainder of 2011. 10. Stock-Based Compensation Total stock-based compensation expense recognized in selling, general and administrative expenses in the Company’s condensed consolidated statements of operations was $2.5 million and $2.9 million for the three months ended April 2, 2011 and April 3, 2010, respectively. As of April 2, 2011, there was approximately $16.5 million of total unrecognized compensation cost related to unvested share-based compensation grants, which is expected to be amortized over a weighted-average period of 2.6 years. A summary of the Company’s outstanding stock options as of and for the three month period ended April 2, 2011 is as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (In Years) Aggregate Intrinsic Value(a) (In Thousands) Outstanding at January 1, 2011 $ $ Granted Exercised ) $ 88 Forfeited ) Outstanding at April 2, 2011 $ $ Exercisable at April 2, 2011 $ $ (a) Intrinsic value for purposes of this table represents the amount by which the fair value of the underlying stock, based on the respective market prices at April 2, 2011 or, if exercised, the exercise dates, exceeds the exercise prices of the respective options. 13 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 10. Stock-Based Compensation (Continued) The weighted-average grant date fair value of stock options granted during the three month period ended April 2, 2011 were at exercise prices equal to the market price of the stock on the grant dates, as calculated under the Black-Scholes Model with the weighted-average assumptions as follows: Weighted average fair value of option grants $ Assumptions: Expected option life in years Risk-free interest rate 1.46 % Expected volatility 49.1 % Expected dividend yield 0.0 % The risk-free interest rate represents the U.S. Treasury Bond constant maturity yield approximating the expected option life of stock options granted during the period. The expected option life represents the period of time that the stock options granted during the period are expected to be outstanding, based on the mid-point between the vesting date and contractual expiration date of the option. The expected volatility is based on the historical market price volatility of the Company’s common stock for the expected term of the options, adjusted for expected mean reversion. Restricted Shares and Restricted Share Units (“RSUs”) A summary of the Company’s unvested restricted shares and RSUs as of and for the three month period ended April 2, 2011 is as follows: Restricted Shares RSUs Shares Weighted Average Grant Date Fair Value Shares Weighted Average Grant Date Fair Value Unvested at January 1, 2011 $ $ Granted — — Vested — — (3,750 ) Forfeited — Unvested at April 2, 2011 $ $ The total fair value of RSUs that vested during the three month period ended April 2, 2011 was less than $0.1 million as of the respective vesting date. 11.Restructuring and Impairment Charges Cost Savings, Restructuring and Integration Plans The Company currently has one active and five residual cost savings, restructuring and integration plans: (i) the plan related to the integration of the EPG acquisition (the “EPG Plan”) and (ii) the plans related to the integration of the Nashua Corporation and Glyph acquisitions (collectively with the EPG Plan the “Acquisition Integration Plans”), the 2009 Cost Savings and Restructuring Plan, the 2007 Cost Savings and Integration Plan and the 2005 Cost Savings and Restructuring Plan (collectively referred to as the “Residual Plans”). As a result of actions taken in the first quarter of 2011 related to the EPG Plan and final actions related to the Residual Plans, the Company announced the closure and consolidation of one manufacturing facility into its existing operations and reduced its headcount by approximately 100 employees. 14 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 11. Restructuring and Impairment Charges (Continued) EPG Plan Upon the completion of the EPG acquisition, the Company developed and implemented its preliminary plan to integrate EPG into its existing envelope operations. Since the date of acquisition, activities related to the EPG Plan have included the closure and consolidation of one manufacturing facility into the Company’s existing operations and the elimination of duplicative headcount. The Company anticipates that the integration of EPG will continue for at least the next twelve months and may include additional closure or consolidation of manufacturing facilities and further headcount reductions. The following tables present the details of the expenses recognized as a result of the EPG Plan and the Residual Plans. 2011 Activity Restructuring and impairment charges for the three months ended April 2, 2011 were as follows (in thousands): Employee Separation Costs Asset Impairments net of gain on sale Equipment Moving Expenses Lease Termination Expenses Building Clean-up & Other Expenses Total Envelopes, Forms and Labels 2009 Plan $ $
